DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In Paragraph 0011 “adjacent of the holes” should read “adjacent holes”.
In Paragraph 0011 “One of parts” should read “One of the parts”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite the limitation "said pan".  There is insufficient antecedent basis for this limitation in the claims as it is unclear if “said pan” is referencing one pan or each plan of said plurality of pans.  

The term “near” in claim 4 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hovda (US 1634192) in view of Coots (US 10112215). 
Regarding claim 1, Hovda (US 1634192) teaches an other track material (OTM) separator (Page 1 lines 1-3), comprising: 
a rotatable receiver (Page 1 lines 40-45) having a first feed location at one axial end (Fig. 1 #8 on the right side of the drum) where said rotatable receiver receives a mixture of parts (Page 1 lines 37-40) and a second location at a second axial end (Fig. 1 #8 on left side of the drum) which discharges part of said mixture of parts (Page 2 lines 73-80); 
said rotatable receiver having an exterior surface (Fig. 2 exterior surface of #6) and an interior surface (Fig. 2 interior surface of #6); 
a plurality of holes (Fig. 4 shows holes between drum sections #12) extending through said rotatable receiver from said exterior surface to said interior surface (Fig. 2 holes between sections #12 extending through #6) and spaced circumferentially (Fig. 2 holes between sections #12 spaced circumferentially around #6); 
a plurality of pans (Fig. 4 #13, 14, 15, 16) extending from said exterior surface of said rotatable receiver (Fig. 2 #13, 14, 15 extending from exterior of #6), each pan of said plurality of pans aligned with one of said plurality of holes (Fig. 2 #13, 14, 15, 16 aligned with each hole between sections #12); 
each pan (Fig. 2 #13, 14, 15, 16) of said plurality of pans defining a pathway (Page 2 lines 41-52) and each pathway defining a direction change (Fig. 5 direction change from #13 to #15, 14); 
wherein at least one of the parts of the mixture of parts is incapable of passing through said direction change (Page 2 lines 41-52, 76-82).
Hovda (US 1634192) lacks teaching an other track material separator wherein the rotatable receiver receives a mixture of railroad parts. 
Coots (US 10112215) teaches an other track material (OTM) separator (Col. 1 lines 25-32) comprising a rotatable receiver (Fig. 1 #30, Col. 5 lines 25-27) having a first feed location at one axial end (Fig. 2 #40 “material feeder” at axial end #32) wherein said rotatable receiver receives a mixture of railroad parts (Col. 9 lines 26-29) and a second location at a second axial end (Fig. 2 #34) which discharges part of said mixture of railroad parts (Fig. 2 #48 “discharge chute” at axial end #34). Coots (US 10112215) explains that the rotating receiver has a plurality of holes to allow materials of a preselected size to be retained within the receiver but allow other materials to fall through the holes to separate at least one of the parts of the batch of materials (Col. 1 line 63-Col. 2 line 3), and explains that it is desirable to separate specific railroad track materials in a rotating receiver as it results in fewer injuries and lower cost than manual separation (Col. 1 lines 41-53). Additionally, Coots explains that the mixture of railroad parts travels axially along the receiver due to the rotation and slight angle of the receiver wherein the smaller materials may be separated by the holes in the receiver (Col. 9 lines 34-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hovda (US 1634192) to include an other track material (OTM) separator comprising a rotatable receiver having a first feed location at one axial end wherein said rotatable receiver receives a mixture of railroad parts as taught by Coots (US 10112215) in order to separate a mixture of railroad parts by size, which results in fewer injuries and lower cost than manual separation. 
Regarding claim 2, Hovda (US 1634192) teaches said pan (Fig. 2 #13, 14, 15, 16) having a ceiling (Fig. 2 #16) and a floor (Fig. 2 #13).  
Regarding claim 3, Hovda (US 1634192) teaches said pan (Fig. 2 #13, 14, 15, 16) further comprising a mouth which opens (Fig. 4 mouth between #14 and #16). 
Regarding claim 4, Hovda (US 1634192) teaches said direction change (Fig. 5 direction change from #13 to #15, 14) located near said mouth (Fig. 4 mouth between #14 and #16). 
Regarding claim 5, Hovda (US 1634192) teaches an other track material (OTM) separator further comprising a drive assembly to rotate said rotatable receiver (Page 1 lines 42-45).
Regarding claim 6, Hovda (US 1634192) lacks teaching an other track material (OTM) separator comprising a first pair and a second pair of rotatable supports. 
Coots (US 10112215) teaches an other track material (OTM) separator (Col. 1 lines 25-32) comprising a first pair (Col. 2 lines 11-13) and a second pair of rotatable supports (Col. 2 lines 31-32). Coots (US 10112215) explains that the supports allow rotation of the receiver (Col. 2 lines 11-13). Coots additionally explains that the rotatable supports may be positioned at various locations along the longitudinal length of the receiver as long as the receiver is supported and may rotate without becoming unbalanced (Col. 8 lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hovda (US 1634192) to include a first pair and a second pair of rotatable supports as taught by Coots (US 10112215) in order to provide a balanced rotation of the receiver. 
Regarding claim 7, Hovda (US 1634192) teaches an other track material (OTM) separator further comprising a first material conveyor (Fig. 1 #7) at said first feed location (Fig. 1 #8 on the right side of the drum). 
Regarding claim 8, Hovda (US 1634192) lacks teaching said mixture of railroad parts comprising railroad anchors and railroad spikes. 
Coots (US 10112215) teaches an other track material (OTM) separator (Col. 1 lines 25-32) wherein the mixture of railroad parts comprises railroad anchors (Col. 6 lines 51-59) and railroad spikes (Col. 7 lines 6-10). Coots (US 10112215) explains that it is desirable to separate specific railroad track materials in a rotating receiver as it results in fewer injuries and lower cost than manual separation (Col. 1 lines 41-53). Coots states that railroad maintenance produces tie plates along with other scrap material, and the dimensions of the holes in the receiver are sized to separate the railroad materials (Col. 6 lines 51-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hovda (US 1634192) to include a mixture of railroad parts comprising railroad anchors and railroad spikes as taught by Coots (US 10112215) in order to separate a mixture of railroad parts by size, which results in fewer injuries and lower cost than manual separation.
Regarding claim 9, Hovda (US 1634192) teaches an other track material (OTM) separator wherein one of the parts of said mixture are incapable of passing through said direction change (Page 2 lines 41-52, 76-80).
Hovda (US 1634192) lacks teaching said mixture of railroad parts comprising railroad anchors.
As stated previously, Coots (US 10112215) teaches an other track material (OTM) separator (Col. 1 lines 25-32) wherein the mixture of railroad parts comprises railroad anchors (Col. 6 lines 51-59). Coots (US 10112215) explains that it is desirable to separate specific railroad track materials in a rotating receiver as it results in fewer injuries and lower cost than manual separation (Col. 1 lines 41-53). Coots states that railroad maintenance produces tie plates along with other scrap material, and the dimensions of the holes in the receiver are sized to separate the railroad materials (Col. 6 lines 51-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hovda (US 1634192) to include a mixture of railroad parts comprising railroad anchors as taught by Coots (US 10112215) in order to separate a mixture of railroad parts by size, which results in fewer injuries and lower cost than manual separation.
Regarding claim 10, Hovda (US 1634192) teaches an other track material (OTM) separator wherein a second of the parts of said mixture can pass through said mouth (Page 2 lines 41-52).
Hovda (US 1634192) lacks teaching said mixture of railroad parts comprising railroad spikes.
As stated previously, Coots (US 10112215) teaches an other track material (OTM) separator (Col. 1 lines 25-32) wherein the mixture of railroad parts comprises railroad spikes (Col. 7 lines 6-10). Coots (US 10112215) explains that it is desirable to separate specific railroad track materials in a rotating receiver as it results in fewer injuries and lower cost than manual separation (Col. 1 lines 41-53). Coots states that railroad maintenance produces tie plates along with other scrap material, and the dimensions of the holes in the receiver are sized to separate the railroad materials (Col. 6 lines 51-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hovda (US 1634192) to include a mixture of railroad parts comprising railroad spikes as taught by Coots (US 10112215) in order to separate a mixture of railroad parts by size, which results in fewer injuries and lower cost than manual separation.
Regarding claim 11, Hovda (US 1634192) teaches a method of separating track materials (Page 1 lines 1-3), comprising the steps: 
rotating a receiver (Page 1 lines 40-45); 
feeding materials to the receiver (Page 2 lines 29-31); 
moving said materials through holes (Fig. 4 shows holes between drum sections #12) and pans (Fig. 2 #13, 14, 15, 16) of said receiver (Page 1 lines 52-64); 
changing direction of one part of the materials (Fig. 5 direction change from #13 to #15, 14, Page 2 lines 41-52); 
retaining a second part of the materials within said pans (Page 2 lines 41-52, 76-80); 
depositing said one part outside the receiver through the pans (Page 2 lines 41-52); and, 
moving said second part to a longitudinal end of said receiver (Fig. 1 #8 on left side of the drum, Page 2 lines 76-80).
Hovda (US 1634192) lacks teaching a method of separating track materials comprising feeding track materials to the receiver. 
Coots (US 10112215) teaches a method of separating track materials (Col. 1 lines 25-32) comprising the steps of rotating a receiver (Fig. 1 #30, Col. 5 lines 25-27); and feeding track materials to the receiver (Col. 9 lines 26-29). Coots (US 10112215) explains that the rotating receiver has a plurality of holes to allow materials of a preselected size to be retained within the receiver but allow other materials to fall through the holes to separate at least one of the parts of the batch of materials (Col. 1 line 63-Col. 2 line 3), and explains that it is desirable to separate specific railroad track materials in a rotating receiver as it results in fewer injuries and lower cost than manual separation (Col. 1 lines 41-53). Additionally, Coots explains that the mixture of railroad parts travels axially along the receiver due to the rotation and slight angle of the receiver wherein the smaller materials may be separated by the holes in the receiver (Col. 9 lines 34-37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hovda (US 1634192) to include a method of separating track materials comprising feeding track materials to the receiver as taught by Coots (US 10112215) in order to separate a mixture of railroad parts by size, which results in fewer injuries and lower cost than manual separation. 
Regarding claim 12, Hovda (US 1634192) teaches a method of separating track materials providing a guide (Fig. 4 #12, 21) between adjacent said holes (Fig. 4 shows holes between sections #12) within said receiver. 
Regarding claim 13, Hovda (US 1634192) lacks teaching said one part being spikes.
Coots (US 10112215) teaches a method of separating track materials (Col. 1 lines 25-32) with one part being spikes (Col. 7 lines 6-10). Coots (US 10112215) explains that it is desirable to separate specific railroad track materials in a rotating receiver as it results in fewer injuries and lower cost than manual separation (Col. 1 lines 41-53). Coots states that railroad maintenance produces tie plates along with other scrap material, and the dimensions of the holes in the receiver are sized to separate the railroad materials (Col. 6 lines 51-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hovda (US 1634192) to include one part being spikes as taught by Coots (US 10112215) in order to separate a mixture of railroad parts by size, which results in fewer injuries and lower cost than manual separation.
Regarding claim 14, Hovda (US 1634192) lacks teaching said second part being anchors.
As stated previously, Coots (US 10112215) teaches a method of separating track materials (Col. 1 lines 25-32) comprising said second part being anchors (Col. 6 lines 51-59). Coots (US 10112215) explains that it is desirable to separate specific railroad track materials in a rotating receiver as it results in fewer injuries and lower cost than manual separation (Col. 1 lines 41-53). Coots states that railroad maintenance produces tie plates along with other scrap material, and the dimensions of the holes in the receiver are sized to separate the railroad materials (Col. 6 lines 51-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hovda (US 1634192) to include said second part being anchors as taught by Coots (US 10112215) in order to separate a mixture of railroad parts by size, which results in fewer injuries and lower cost than manual separation.
Regarding claim 15, Hovda (US 1634192) teaches a method of separating track materials further comprising sizing said pans (Page 2 lines 36-46) so that said second part cannot pass through a change of direction through said pans (Page 1 lines 64-79). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hovda (US 1592697) teaches a nail sorting device with pans extending from a rotating receiver, wherein there is a direction change in the pans which control the separation. 
Suddreth (US 2807364) teaches a device which sorts screws and washers in a rotating receiver, wherein washers pass through peripheral slots and screws pass through peripheral holes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                                                                                                                                                                                         
/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653